Filed Pursuant to Rule 497(e) Registration No. 333-131842 HealthSharesTM, Inc. (the “Company”) Supplement dated August 25, 2008 to the Company’s Prospectus dated January 28, 2008 This Supplement updates certain information contained in the Company’s Prospectus for each series of the Company’s underlying investment portfolios (each, a “Fund,” and together, the “Funds”).This Supplement should be retained and read in conjunction with the Prospectus.Capitalized terms not otherwise defined herein have the meanings set forth in the Prospectus. Liquidation of Certain Funds The Board of Directors (the “Board”) of the Company has determined to liquidate fifteen Funds of the Company, effective September 30, 2008.The Board’s decision was taken at the recommendation of, and after consultation with, XShares Advisors LLC, the investment advisor to the Funds (the “Advisor”). After careful consideration of current market conditions and the inability of the Funds’ to attract significant market interest since their inception, the Board determined that it would be in the best interests of each such Fund and their respective shareholders to liquidate these Funds. The fifteen Funds, and their ticker symbols, are as follows: HealthShares™
